             Case 6:19-cv-01364-AA      Document 30       Filed 01/24/20     Page 1 of 34




Dennis Raybould
P.O. Box 241
Florence, OR 97439
(541) 997-1311




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF OREGON
                       EUGENE DIVISION
Dennis Raybould,                           )
Diane Raybould,                            )    Case No. 6:19-cv-01364-AA
                                           )
                Plaintiffs,                )
                                           )
       vs.                                 )
                                           )
RUSHMORE LOAN MANAGEMENT                   )
SERVICES, LLC, et al,                      )
                                           )
_____________
  Defendants.                              )
                                           )

               VERIFIED REQUEST FOR JUDICIAL NOTICE
 IN SUPPORT OF OPPOSITION TO [10] CHASE'S MOTION TO DISMISS AND [24]
             RUSHMORE'S AND U.S. BANK'S MOTION TO DISMISS

   I, Dennis Raybould, request the Court to take judicial notice of the "VERIFIED REQUEST

FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION TO ALTER OR AMEND

THE ORDER FOR SUMMARY IDDGMENT" ("RJN/Motion") which was filed on September

27, 2017 in case No. 15CV14566 in the Circuit Court of the State of Oregon in and for the County

of Lane ("State Foreclosure Case"). A certified true copy is attached.

   In addition, I request the Court to take judicial notice of the fact that the above-mentioned

"RJN/Motion" is pending.




REQUEST FOR illDICIAL NOTICE                                      1
IN SUPPORT OF OPPOSITION TO [10] CHASE'S MOTION TO DISMISS AND [24]
RUSHMORE'S AND U.S. BANK'S MOTION TO DISMISS
          Case 6:19-cv-01364-AA          Document 30       Filed 01/24/20      Page 2 of 34




   In addition, I request the Court to take judicial notice of the underlying Proof of Claim filed by

Aldridge Pite for "U.S. Bank National Association, not in its individual capacity but solely as

trustee for the RMAC Trust, Series 2016-CIT" in Bankruptcy Case No. 17-64614-tmrB (see

attached Exhibit A), and of the fact that, contrary to its representations, JPMorgan Chase Bank NA

did not own the Note at the time it filed the State Foreclosure Case No. 15CV14566.

   Therefore, the State Court Foreclosure judgment was fraudulently obtained, and the

principles of Res Judicata, collateral estoppel, claim preclusion, issue preclusion do not apply.

   In addition, I request the Court to take judicial notice of the fact that the State Foreclosure Case

is still open, the final judgment has not yet been entered (and certainly had not been entered as of

the date the [10] Motion to Dismiss was filed by Chase, nor as of the date the [24] Motion to

Dismiss was filed by Rushmore and U.S. Bank, nor as of the date the instant Federal case was

filed), and therefore again the principles of Res Judicata, collateral estoppel, claim preclusion,

issue preclusion do not apply.



I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct pursuant to 28 U.S.C. 1746.

Executed on: January 23, 20




REQUEST FOR JUDICIAL NOTICE                                       2
IN SUPPORT OF OPPOSITION TO [10] CHASE'S MOTION TO DISMISS AND [24]
RUSHMORE'S AND U.S. BANK'S MOTION TO DISMISS
Case 6:19-cv-01364-AA   Document 30   Filed 01/24/20   Page 3 of 34




              EXHIBIT A
       Case 6:19-cv-01364-AA           Document 30       Filed 01/24/20     Page 4 of 34




Dennis Raybould
P.O. Box241                                                                      17 S!:P 27   f.:4   , . ZS
                                                                                                •I I I 0•

Florence, OR97439
(541) 997-1311




           IN THE cm.Curr COURT FOR THE STATE OF OREGON
                       IN A.ND FOR THE COUNTY OF LANE

JPMORGAN CHASE BANK, NATIONAL                        )
ASSOCIATION, its successors in interest and/or       )       No. 15CV14566
assjgns,                                             )
                               Plaintiff,            )
                                                     )

                                                     ~
                       v.

                                                     ~
DIANE RAYBOULD; DENNIS RAYBOULD;
RELIANT FINANCIAL, lNC.; CITIBANK,
NATIONAL ASSOCIATION Successor by                    )         16CV14666
Merger to Citibank (South Dakota), N.A.;                       MO
DISCOVER BANK; CAPITAL ONE BANK                                r.'loUon




                                                    I
                                                               6037754
(USA), NATIONAL ASSOCIATION; BANK
OF AMERICA, NATIONAL ASSOCIATION
Successor by Merger to FIA Card Services,
National Association; LVNV lt<'UNDING, LLC;
AMERICAN EXPRESS BANK, FSB; and                      )
                                                              111~w111m1111111m    1
OCCUPANTS OF THE PREMISES,                           )
                                                     )
Defendants;                                          )

           VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM
                                 AND MOTION
            TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT


      . I Dennis Raybould, declare under penalty of perjury that the following is true and correct:

   1. I am the Defendant in thls matter. I have persoJ;tal knowledge of and am competent to

       testify to the facts stated below:

                                                                                                  I
VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                             Page 1 of 29 (incl. cert.)
      Case 6:19-cv-01364-AA           Document 30        Filed 01/24/20      Page 5 of 34




  2. This Request for Judicial Notice is submitted in the nature of a motion to alter or amend

      the Order for Summary Judgment signed by Judge Carlson on 5/8/2017.

  3. I hereby certify that the attached Exhibit A is a true copy of the Proof of Claim submitted

      by U.S. Bank in Bankruptcy Case No. l 7-61646-t.md 3.

  4. I respectfully request that the Court take judicial notice of the above-motioned Proof of

      Claim in con_nection with Plaintiffs· Motion for Summary Judgment.

  5. The above-motioned Proof of Claim document was filed into the public record on

      9/6/2017 and was not available before that.

  6. The above-motioned Proof of Claim document on page 3 is swam under penalty of

      perjury by Josephine E. Salmon on 09/06/2017 ("I have examined the information in this

      Proof of Claim and have a reasonable belief that the infonnation is true and correct I

      declare under pe.nalty of perjury that the foregoing is true and correct.").

  7. The above-motioned Proof of Claim document on page 4 shows ''the current creditor" as

      "U.S. Bank National Association, not in its individual capacity but solely as trustee for

      the RMAC Trust, Series 2016-CTT."

  8. The above-motioned Proof of Claim document on page 1 shows that "this claim" has

     been "acquired from someone else" namely "CHASE"

  9. Therefore, since the creditor is U.S. Bank as trustee, and there can only be one creditor, it

     follows that tbe creditor is NOT the Plaintiff in the instant case.




                                                                                                  2
VERIFIED REQUEST FOR .mDICJAL NOTICE OF PROOF OF CLAIM AND MOTION
TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                              Page 2 of 29 {incl .. cert.)
     Case 6:19-cv-01364-AA            Document 30         Filed 01/24/20      Page 6 of 34




  I 0. When a loan is securitized, the loan is typically sold into the securitization Loan Pool of

     the trust (such as the RJv.lAC Trust, Series 2016-CTT) within th__ree months of closing.

  11. Therefore, contrary to its representations in this Court, the Plaintiff in the instant case

     has not been the owner of the loan sjnce about the closing date of February 1, 2006.

  12. It follows from the above that the Summary Judgment was fraudulently obtained by a

     party who did not own the loan.

  13. It is not through any fault or neglect on the part of the undersigned Dennis Raybould

     (Defendant) tbat this infonnation was not presented at Summary Judgment Defendant

     Raybould asked for this information in discovery, and in response, Plaintiff JPMorgan

     Chase Ba.Ill½ N.A. lied. Specifically, Plaintiff asked jn the Amended First Request for

     Admissions (dated on or about 4/17/2017): "4. Admit that the Note has been securitized."

     (See Exhibit B.) Plaintiff's response, dated May 8,2017, was: "DENY __x_." (See

     Exhibit C.)

  14. Defendant asked in the Defendants' First Request for Production of Documents (dated

     February 2017):"1. Produce the original Note for inspection." (See Exhibit D.) Plaintiff's

     response i:n the Plaintiff's Responses to Defendants' First Request for Production of

     Documents (dated March 14,217) was: "Plaintiffs counsel is in the process of obtaining

     the original Note :from PJaintiff, and agrees to make it available for inspection between

     the parties at a mutually agreeable time and location." (See Exhibit E.)




                                                                                                     3
VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
TO ALTER OR AMEND THE ORDER FOR SUMMARY .JUDGMENT




                                                              Page 3 of 29 (incl. cert.)
        Case 6:19-cv-01364-AA          Document 30         Filed 01/24/20     Page 7 of 34




    15. That was the 1ast Defendant heard about production of the Note. The parties never agreed

       on a time and location. Defendant never had the opportunity to a forensic document

        examiner or other expert witness to examine the purported original Note.

    16. At trial, Plaintiff's attorney produced four UP.attached pages, wjth no witness swearing to

       what they were. Defendant had no advance notice and thus had no reason to bring a

       forensic document examiner or other expert witness.

EXHIBIT LIST

A ... Proof of Claim submitted by U.S. Ban_k in Bankruptcy Case No. J7-61646-tmrl3.

B... Plaintiff's Amended First Request for Admissions (dated on or about 4/17/2017)

C... PLAINTIFF'S RESPONSE TO DEFENDANTS' AMENDED FIRST REQUEST FOR

ADMISSIONS TO PLAINTIFF JPMORGAN CHASE B ~ NATIONAL ASSOCIATION,

ISAOA

D ... DEFENDANTS' FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

E ... PLAINTJFF'S RESPONSES TO DEFENDANTS' FIRST REQUEST FOR PRODUCTION

OF DOCUMENTS



I hereby declare that the above statement is true to the best of my knowledge and belief, and that
I understand it is made for use as evidence in court and is subject to penalty for perjury-.




DATED: September 26, 2017                            Isl
                                                           p_~IL
                                                             Dennis Raybould
                                                             DennJs Raybould

                                                                                                  4
VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                               Page 4 of 29 (incl. cert.)
                  Case 6:19-cv-01364-AA           Document 30        Filed 01/24/20   Page 8 of 34




       I
r-:
0
~
00
~                                           CERTIFICATE OF SERVICE
Cl'

~
 C:
:~
6
,.__       I HEREBY CERTIFY that on the date last written below, a true and correct copy of the foregoing
 0

2
0
           was furnished via facsimile and/or U.S. mail and/or email to:
u

           JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
           c/o Casey C. Pence
           c/o Dannine Consoli
           ALDRIDGE PITE, LLP
           111 SW Columbia St. Suite 925
           Portland, OR 97201
           cpence@a.Jdridgepite.com
           dconsoli@aldridgepite.com



           DATED: September 26, 2017                     Isl      f::t:!:ow~
                                                                 Danyelle Raybould




                                                                                                        5
           VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
           TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                                           Page 5 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 30   Filed 01/24/20   Page 9 of 34




              EXHIBIT A




                                         Page 6 of 29 {incl. cert.)
                          Case 6:19-cv-01364-AA                        Document 30                  Filed 01/24/20             Page 10 of 34



.,F.ill·in this.infc;,rmatic:m to ide~ti"fy th~ ~ase:                              .      .. ' '
                '                                         .


  ~rbtor 1                Dennis Raybould
 r--
 ~btor 2
 ~pouse, lffiling}

 °'
 United States Bankruptcy Court for the:                                    District of    Oregon
  =                                                   ------
 ·oo                                                                                      (State}
 e3se number                17-61464-tmr13

  2
  0
 CJ

 i
 Sfficial Form 410
  '-'

 !roof of Claim                                                                                                                                                 04116

Read the Instructions before filling out this form. This form Is for making a claim for payment In a banknlptcy case. Do not use this form to
make a rsquest for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Fliers must leave out or redact infonnatlon that is entitled to privacy on this fonn or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, Invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not aVBllable,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C, §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That daie is on the notice of bankruptcy (Form 309) that you received.



              Identify the Claim

1. Who is the current
        creditor?                           U.S. Bank National Association, not in its Individual capacity but solely as trustee for the RMAC Trust, Series 2016-CTf
                                        Name of the current creditor (the person or entity to be paid for this clarm)
                                        Other names the creditor used with the debto,._1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

2. Has this claim been
   acquired from someone                    □        No
   else?                                    181      Yes. From whom?        CHASE

3. Where should notices                  Where should notices to the creditor be sent?                         Where should payment to the creortor be sent? ("If
   and payments to the                                                                                         different)
        creditor be sent?                   Rushmore Loan Management Services                                  Rushmore Loan Management Services
                                            Name                                                               Name
        Federal Rule of
        Bankruptcy Procedure             P.O. Box 55004                                                        P.O. Box 52708
        (FRBP) 20D2(g)                   Number     Street                                                     Number      Street

                                            Irvine                     CA                    92619-2708        IIVUle                   CA                   92619-2708
                                         City                          state                   Zip Code        City                     Slate                Zip Code

                                         Contact phone 888-504-6700                                            Contact phone     888-504-6700

                                         Con!actemall _ _ _ _ _ _ _ __                                         Contact eman

                                         Uniform claim idenlifier for electronic payments In chapter 13 (If you use one):



4. Does this claim amend                 ~        No
   one already med?                      D        Yes. Claim number on court claims registry ("If known),_ _ __                      Filed on
                                                                                                                                                  MM I DD I YYYY

5. Do you know if anyone
   else has filed a proof of             ~        No
   claim for this claim?                 □        Yes. Who made the earllerfiling? _ _ _ _ _ _ _ _ __




Official Form 410
                              Case 6:19-cv-01364-AA              Document 30                 Filed 01/24/20              Page 11 of 34



                 Give Information About the Claim as of the Date·the Case Was Filed

 6. po you have any number              □ No
   i--:you use to identify the          181 Yes. Last4 digits of the debtor's account or any number you use to identify the debtor.
   0 debtor?
   ~
   ~
 7."::_ How much is the claim?          $ 362,809.11                                          Does this amount include interest or other charges?
    §                                                                            □    No
  '.§ii                                                                          ~    Yes. Attach statement itemizing Interest, fees, expenses, or other charges
   0
   .....                                                                                   required by Bankruptcy Rule 3001{c)(2)(A).
    0

    0.
 a.8What is the basis of the           Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   t,cia1m?                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
   2
    5                                  Limit disclosing information that is entitled to privacy, such as health care information.
   u
  "O,.,                                Money Loaned
  <.::
  ·;::
   >"'
 9. Is all or part of the claim        D No
          secured?
                                       181 Yes. The claim Is secured by a lien on property.
                                                 Nature of property:
                                                 181 Real estate If the claim Is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                 Attachment (Official Form 410-A) with this Proof of Claim.
                                                 □ Motor vehicle
                                                 □ Other. Descr be        88915 Bay Berry Ln, Florence, OR 97439


                                                 Basis for perfection:     Mortgage/Deed of Trust
                                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                                 Example, a mortgage, lien, certlficale of title, financing statement, or other document that shows the lien has
                                                 been filed or recorded.)


                                                 Value of property:                      $ _ _ _ _ _ _ _ _ _ __

                                                 Amount of the claim that is secured $ _3_62~•~8_09_._11_ _ _ _ _ __
                                                                                                                                    (The sum of the secured and unsecured
                                                 Amount of the claim that Is                                                        amounts should match the amount in line
                                                 unsecured:                             $    0.00                                   7.)


                                                Amount necessary ta cure any default as of the date of the pelllion:                        $165,074.81


                                                Annual Interest Rate (when case was
                                                filed)                              -"6=.9c-=c9.::.9_ _ _ __ %
                                                00 Fixed
                                                 □ Variable



10. Is this claim based on a
    lease?                             181 No

                                       D Yes. Amount necessary to cure any default as of the date of the petition.                         $ _ _ _ _ _ __


11. Is this claim subject to a
           right of setoff?           t!il No
                                      D Yes. Identify the property
                                                                       --------------------------




 Official Form 41 O                                                                                 Page 8 of 29 (inc"'2t:JU1·}
                                                                                                                           0
                                        Case 17-61464-tmr1§°00f(l!(affl'j 2-1                       Filed 09/06/17                              age
                         Case 6:19-cv-01364-AA                            Document 30                  Filed 01/24/20                 Page 12 of 34




12. Is all or part of the claim               !81 No
      entitled to priority under 11
                                              □       Yes. Check all that apply:
    I U.S.C. § 507(a)?
  r-:.                                                                                                                                                       Amount entitled ta priority
  8 A claim may be partly priority                □        Domestic support obligations (including alimony and child support) under
                                                                                                                                                                 $ _ _ _ __
  £     and partly nonpriority. For                        11 U.S C. § 507(a)(1)(A) or (a)(1)(B).
  ~ example, in some categories,                  □        Up to $2,850• of deposits toward purchase, lease, or rental of property or services for
  ""iii the law limits the amount                          personal, family, or household use. 11 U.S.C. § 507(a)(7).                              $ _ _ _ __
  :~ entitled to priority.
                                                      □    Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
  0                                                        bankruptcy petition Is filed or the debtor's business ends, whichever ls earlier.
  '-
      0
  >,                                                       11 U.S.C. § 507(a)(4).                                                                                $ _ _ __
      C.
  0
  u                                                   □    Taxes or penalties owed to governmental units. 11 U.S.C. § 507{a)(8).                                 $
  -g                                                                                                                                                                 -----
  t::!                                                □    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $
 u
      0                                                                                                                                                              -----
                                                      □    Other. Specify subsection of 11 U.S.C. § 507{a)L__J that appnes.                                      $
 1s
 I..::                                                                                                                                                               -----
 ·5
  >I                                              *       Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the dale of adjustment




           Sign Below

The person completing                 Check the appropriate box:
this proof of claim must
sign and date It.                     □   I em the creditor.
FRBP 9011(b).
                                      r8I I am the creditor's attorney or authorized agent
If you file this claim                D I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP                  □   I am a guarantor, surety, endorser, or other codabtor. Bankruptcy Rule 3005.
5005(a)(2) authorized courts
to establish local rules
specifying what a signature           I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
Is.                                   amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                      I have examined the Information In this Proof of Claim and have a reasonable belief that the information is true
A person who tiles a                  and correct.
fraudulent claim could be
fined up to $500,000,
                                      I declare under penalty of peljury that the foregoing Is true and correct.
Imprisoned for up to 5
years, or both.                                                     09/06/2017
                                      Executed on date
18 U.S.C. §§ 152, 157, and
                                                                     MM / DD I YYYY
3571.


                                              Signature

                                      Print the name of the person who is completing and signing this claim:
                                      Name                           Josephine E. Salmon
                                                                     First Name                         Middle Name                          Last Name


                                      Tille                          Agent for Creditor

                                      Company                        Aldridge Pita, LLP
                                                                     Identify the corporate servicer as the company if the authorized agent Is a servicer.

                                                                     4375 Jutland Drive, Suite 200
                                      Address                        P.O. Box 17933
                                                                     Number          Street


                                                                     San Diego, CA 92177-0933
                                                                     City                                                         State        ZIP Code

                                      Contact phone                  (858) 750-7600                                               Email        Jsalmon@aidridgepite.com




                                                                                                               Page 9 of 29 (incl.~'3t;h)
                                                                                                                                   98                                 0
 Official Form 410
                                          Case 17-61464-tmr1§'0ofe!FcJ.ffl\12-1                                 Filed 09/06/17
                                                            Case 6:19-cv-01364-AA                  Document 30                  Filed 01/24/20           Page 13 of 34


        Mortgage Proof of Claim Attachment                                                                                                                    (12/15)

        If you file a claim secured by a security interest In the debtor's principal residence, you must use this form as an attachment to your proof of claim. See separate instructions.
        Part 1: Mortgage and Case Information                            Part 2: Total Debt Calculation                         Part 3: Arrearage as of Date of the Petition     Part 4: Monthly Mortgage Payment
         r-=                                                                                                                                                                     Principal &
        ~enumber                   17-61464-tmr13                        Principal balance:         221,875.96                  Principal & Interest due: 128,028.60             Interest:          1,580.60
         00
        ~tor 1:                    Dennis Raybould                       Interest due:              105,158.88                  Prepelltlon fees due:    12,828.75                 Monthly escrow: 254.39
         caC:                                                                                                                                                                    Private mortgage
                                                                                                                                Escrow deficiency for
        ti[eitor2:                                                       Fees, costs due:           12,828.75                   funds advanced:          22,945.00               Insurance:       0.00
          0
        L\u;I 4 digits to
        ldf!!ltlfy:                3393
                                                                         Escrow deficiency for
                                                                         funds advanced:            22,945.50
                                                                                                                                Projected escrow
                                                                                                                                shortage:                1,271.91,
                                                                                                                                                                                 Total monthly
                                                                                                                                                                                 payment:         I   1,B34,Q9     I
~
          0
         u
         13                        U.S. Bank National Association, not
{I)
~
         ~
         0
                                   in Its lndMdual capacity but solely as
         u                         trustee for the RMAC Trust, Serles
7'
                                                                                                                                I
(1)     C@dltor:                   2016-CTT                               Less total funds on hand: -              0.00         Less funds on hand:                  0.00
:I--'    ,;:::;
.+i,.    ·;:;
                                   Rushmore Loan Management                                                                     Total prepetlUon
                                                                                                  I
          <I)
'O)
"t"     s?ryicer:                  Services, LLC                         Total debt:                  362,809.11                arrearage:              1165,074.81
3       Fixed accrual/dally
~       simple Interest/other Fixed Accrual
w                                  ------------
        Pa rt 5: Loan Payment History from First Date of Default
n                                                                                                                  How Funds Were Applied/Amount Incurred            Balance After Amount Received or Incurred
~-
3       A.   B.
                                   Account Activity
                                    C.                 D.                E.              F.           G.           H.      I.       J.        K.         L.          M.           N.             0.      P.            Q.
NI      Date Contractual           Funds              Amount             Description     Contraclua Prln, Int & Amount Amoun Amount Amount Unapplied Principal                    Accrued        Escrow Fees /         Unapplled
~            payment               received           Incurred                           due dat~ esc past to            to      to     to fees or funds balance                  Interest       balance Charges       funds
             amount                                                                                 due         princlpa lnteres escrow charges                                   balance                balance       balance
Il                                                                                                  balance
!I)
0.                 See attached
0
(0
a
-
0)

~
                  . -. - .------1· - . -. . .
                       . ...   ~   --




                                                                                                                                                                                                                 244
         Official Form 410                                                                              Mortgage Proof of Claim Attachment                Page 10 of 29 (incl. cerf~'9 10f- 1-
Case 6:19-cv-01364-AA   Document 30   Filed 01/24/20   Page 14 of 34


                                                         _ Verified Correct Copy of Original 9/28/2017.




                                                       Page 11 of 29 (iJ1cl. cert.)
                    Case 6:19-cv-01364-AA         Document 30       Filed 01/24/20      Page 15 of 34




,_
       1
           Dennis Raybould
0
~
           P.O. Box 241
f§         Florence, OR 97439
0-
           (541) 997-1311


 >-.
 c,.
 0
u
ii5                   IN THE CIRCUIT COURT FOR THE STATE OF OREGON
u
-g                                IN AND FOR THE COUNTY OF LANE
i.::
-~
>1         JPMORGAN CHASE BANK, NATIONAL                       )
           ASSOCIATION, its successors in interest and/or      )      No. 15CV14566
           assigns,                                            )

                                                               ~
                                    Plaintiff,
                                 v.                            )
                                                               )
           DIANE RAYBOULD; DENNIS RAYBOULD;                    )
           RELIANT FINANCIAL, lNC.; CITIBANK,


                                                              l
           NATIONAL ASSOCIATION Successor by
           Merger to Citibank (South Dakota), N~A.;
           DISCOVER BANK; CAPITAL ONE BANK
           (USA), NATIONAL ASSOCIATION; BANK
           OF AMERICA, NATIONAL ASSOCIATION
           Successor by Merger to FIA Card Services,



                                                              I
           National Association; LVNV FUNDING, LLC;
           AMERICAN EXPRESS BANK, FSB; and
           OCCUPANTS OF THE PREMISES,
           Defendants;                                         )

                NOTICE OF SERVING DEFENDANTS' AMENDED FIRST REQUEST FOR
                             ADMISSIONS TO PLAINTIFF JPMORGAN
                          CHASE BANK, NATIONAL ASSOCIATION, ISAOA
                                    [ Pursuant to ORCP 36, 45 J


                                       INSTRUCTIONS FOR RESPONDING
              All requests are directed to Plaintiff JPMORGAN CHASE B ~ NATIONAL
           ASSOCIATION. These requests are continuing in character so as to require you to promptly
           amend or supplement your response if you obtain further material information. Please follow all


                                                                                                             1
           DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS


                                                                       Page 12 of 29 (incl. cert.)
                       Case 6:19-cv-01364-AA           Document 30         Filed 01/24/20   Page 16 of 34




         1
r..:         instructions that are usual and customary in a Request for Admissions. All uses of present-tense
0
!".::!
CIO          verbs such as "is," "has," etc. refer to the ·signature date of this Request
~
                      FAILURE TO SERVE A WRITTEN ANSWER OR OBJECTION WITHIN THE
'"=
"ci)
·;:;
0                TIME ALLOWED BY ORCP 45 B WILL RESULT IN ADMISSION OF THE
"--
 0
 >,
 0.
 0
                FOLLOWING REQUESTS.
u
~
 5
u                                       AMENDED REQUEST FOR ADMISSIONS
                 1.   Admit that JPMorgan Chase Bank, N.A. is merely the servicer of the loan.
                        ADMIT                                       DENY
                 2.   Admit that JPMorgan Chase Bank, N.A. did not hold the Note as of the date of filing of
                        the Complaint
                            ADMIT                                           DENY
                 3.   Admit that the Note had not been endorsed in blank as of the date of filing of the
                        Complaint.
                            ADMIT                                           DENY
                4.    Admit that the Note has been securitized.
                            ADMIT                                           DENY
                5.    Admit that neither Layson C. Ungar nor RCO LEGAL, P.C. had any contract or other
                        authority to sign or file the Complaint in this case
                            ADMIT                                           DENY
                 6.   Admit that Plaintiff did not pay consideration for the Note.
                            ADMIT                                           DENY
                7.    Admit that Defendants did not make a forcible entry into the Property.
                            ADMIT                                           DENY
                8.    Admit that Defendants are not unlawfully holding the possession of the Property by force.
                            ADMIT                                           DENY
                9.    Admit that Plaintiff and Defendants do not have a landlord-tenant relationship.
                            ADMIT                                           DENY
                10. Admit that shortly after February 1, 2006, the Note was sold to Fannie Mae.

                                                                                                                2
             DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS




                                                                               Page 13 of 29 (incl. cert.)
        Case 6:19-cv-01364-AA           Document 30           Filed 01/24/20   Page 17 of 34




              ADMIT                                            DENY
  11. Admit that Defendants never gave their explicit agreement and authorization for their
          signature on any document to be transferred electronically.
              ADMlT                                            DENY
  12. Admit that the allonge is not permanently affixed to the Note.
              ADMIT                                            DENY
  13. Admit that no proof of agency is referenced or attached to the Note.
              ADMIT                                            DENY
  14. Admit that Plaintiff has a designated document custodian who holds the original notes for
          Plaintiff.
              ADMIT                                            DENY
  15. Admit that Plaintiff failed to comply with at least one of the conditions precedent set fortb
          mparagraph 22 of the recorded Deed of Trust, Document# 2006-008568.
              ADMIT                                            DENY
  16. Admit that Chase has collected insurance related to the disputed matter.
              ADMIT                                            DENY
  17. Admit that Plaintiff, in the process of collecting its own debts, sometimes uses the simple
          name "CHASE."
              ADMIT                                            DENY
  18. Admit that the property was not advertised in the Register-Guard.
             ADMIT                                             DENY
  19. Adnut that this lawsuit was not authorized by the relevant Board(s) of Directors.
              ADMIT                                            DENY
  20. Admit that Plaintiff did not fond or risk its money.
             ADMIT                                             DENY
  21. Admit that Plaintiff did not lend or risk its credit.
             ADMIT                                             DENY
  22. Admit that the beneficiary did not request a resolution conference.
             ADMIT                                             DENY

                                                                                                 3
DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS




                                                                Page 14 of 29 (incl. cert.)
         Case 6:19-cv-01364-AA          Document 30        Filed 01/24/20       Page 18 of 34




    23. Admit that the Certificate of Compliance (Exhibit 1 attached to the Complaint) was not
           recorded.
               ADMIT                                          DENY
   i4. Admit that the Exhlbit 2 attached to the Complaint is a true and correct and complete copy
           of the original Note as of the date of filing of the Complaint, including all riders,
           signatures, stamps, allonges and any other ancillary materials.
               ADlvllT                                        DENY
    25. Admit that Plaintiff is trying to collect on the Note (Complaint, ,r 24) and also foreclose
           on the Property (Complaint, ,i,i 26-28).
               ADMIT                                          DENY



Executed by: _ _ _ _ _ _ _ _ _ _ _ _ _ __                             DATED: April --~ 2017
                  Dennis Raybould, Defendant
                  P.O.Box 241
                  Florence, OR 97439
                  (541) 997-1311




                                 CERTIFICATE OF SERVICE

       J HEREl3Y CERTIFY that a true and correct copy of tbe foregoing bas been furnished via

U.S. mail and/or email to:

       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
       c/o Rochelle L. Stanford
       ALDRIDGE PITE, LLP
       111 SW Columbia St. Suite 925
       Portland, OR 97201




Executed by: _ _ _ _ _ _ _ _ _ _ _ _ _ __                            DA1ED: April _ _, 2017

                                                                                                      4
DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS




                                                               Page 15 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 30   Filed 01/24/20   Page 19 of 34


                                                         _ Verified Co1Tcct Copy of Original 9/28/2017._




                                                       Page 16 of 29 (incl. cert.)
             Case 6:19-cv-01364-AA           Document 30                Filed 01/24/20 Page 20 of 34
                                       .   ---· ... ···----···--        ------------------------,




    lN THE CIRCUIT COURT FOR TIIE ST1\TE 0 .. OREGON                        1




                              1N AND FOR THE COU~T\' OF LANE

                                                                    )
     JPMl)RU:\N CHASE f\ANK. ~X.1 lONAI.                       .          No. 15CVl4566
     ASSot·t \TION, it; ~ut:c.i.'.sw11, m mtcrc!-it   ~int.\
                                                               1
                                                               or   l
                                                                    )
                                     Plainuft:                      )
                                                                    )
                                                                    )
                                                                    )
      DIANE RAYBOULD; DENNlS RA YU(>lll D:                          i
      RELIANT flN,~NCIAl,, INC,~ CITIBANK,                          )
     't>--1..\TIO;',UL /\SSOCIA'f ION Successor hv.                 )
     :-..1crgt:r m Citibank lSoulh D,1k0ta), N.A.; .                )
     DISC0\1 1.-fl BANK; CAPITAi. ONE DANK                          )
    (USA), NATIONAL A~SOCIATION; BANK                               )
    OF AMERIC'J\. NATlONAL ASSOCIAlT<)N                             )                                   !'.
    .Suc-cessor hy Merger w FIA Card Services.                      )
                                                                                                        ii
    \•ational :\$SCJ~btion; LVNV I· UNDINU, i. LC;                  )
    A!\.1ERIC:\N EXPRESS B..\NK, FSB; and                           )                                   l
    OCCLl'r'\N    rs OF THE PREM1SES.                               )
                                                                                                        I



    Defendants;
                                                                    )
                                                                    )
                                                                                                        I
                                                                                                        I

                                                                                                        I

                      PLAINTIFF'S RESPONSE- TO DEFENDANTS' AMENDED
                                                                                                        II
                                                                                                        I
                                    FIRST REQUEST J,'OJ!
                                ADMISSIONS TO fLAlNTIFF JPMORGAN
                          CUA~E HANK, NATIONAL ASSOClATION, ISAOA                                       I
                                   [ Puniu;anf to ORCP 36. 4.5 [                                        I
                                                                                                        I
                                                                                                        I
        Pursuant to ORCP 45 B, Plaintiff, JPMorgan Chase Bank, National Association, ("Plaintiff")      I
    hereby responds to Defendants' Amended First Request for Admissions to Plaintiff as follov.s:
                                                                                                        II
                                                                                                        II
    AM'1:NDED REQUEST FOR ADMISSIONS
        I.        Admit that JPMorgan Char;c Bank. N.A. is merely the servicer of the loan.


    PLAl!\Tll f '$ Rl:SPONS E TO Dl.:FENDAN l"S' A~l-=-?>.'UED FlRS1" REQUEST FOR AJ)MISSlONS




                                                                          Page 17 of 29 (incl. cert.)
----;-------------------------                                                   ·-·   ..
                          Case 6:19-cv-01364-AA               Document 30        Filed 01/24/20        Page 21 of 34




    r--:
           I
                             AD\1lT ____ _                                        DENY       X
    0
    c:!
    00
    c::!
    C'\

                 1.       Admit \hat JP~forgan Ch~e Hank, NA. d.id nul hold the Note as oftbe date of filing

                         of the Complaint
                             AU!\ffl' ____ . __ _                                DENY .. _X __


                 3.        Aumh that tnc. Nllte bad nut hccn endorsed in blank as ·of the date of filing of the
                         Complaint.                                                                                          I
                                                                                                                             I

                                                                                 DENY
                             ADr--HT
                                                                                         -· X-                               I
                                                                                                                             I

                                                                                                                             lI
                  4.       Admit that the Note bas been sccuriti1.ed.
                              Al)~·11T .:__ ____                                 DENY
                                                                                         --X                                 I
                                                                                                                             I



                  5.       Admit that neither Layson C. Ungar nor RCO LEGAL, P.C. had any contract or other
                          authority to sign or file the Complaint in this case
                              ADMIT                                              DENY ____X_

               Plainliff object'> lo Defendant's Request for Admission #5 for the following reason: Layson C.

               C'ngar and RCO Legal. l'.C. arl! no longer parties to the action. Subject to and without wahing
               said o~jcctions, Plaintiff denies #5.


                  6.        Admil thar Plaintiff did nol pay consideration for the Note.
                               AD~fT                                             DENY_X_


                  7.       Admit lhat l),;fcodanlS did not make:: a forcible entry into the Property.


               Plaintiff obJects 10 Defendant's Request for Admission #7 for the following TC850n: Plaintiff cannot

               atttst to or speak on 'behalf   ,,r DcfendanL~ or other parties to this action.   Plaintiff lacks knowledge
               and mfonnalion, therefore, Plaintiff cannot admil or deny #7.
                                                                                                                        2


I
I

I
                     Case 6:19-cv-01364-AA              Document 30     Filed 01/24/20      Page 22 of 34
                              -- ---··--- ------·-·---·-·--- - --




                     J\dmil that Defendants arc not unlawfully holding the possession of the Property by
             8.
    ]                force.
    :§
    0
    ....
    0
    2                                             - ., · · 118 1· t1 fi llo\lring reason· Plaintiff cannot
    8 Pb1ntiff ol-ijects t0 Defemla.of s Rcqut!~t hir Au1m~~tun or 1e o                 .

    8~                                                      h       ·       h· t'
           attest to or speak on beb:tlf of Defendants or ot er parties lo l 1s ac lOn.
                                                                                        Plainti ff lacks knowledge

    ] am.! information, Lht'rcfore. Pla1ntiff cannot aclmi\ or deny #8.
    ·5
    >I
                       Admit that 1,1nin1iff and Defendants do not have a landlord-tenant relationship.
                          ADMIT-~ X____                                 DENY


                       Admit that shortly after February I, 2006, the Note was sold to Fannie Mac.
                          ADMIT                                         DENY __ X_


              IL       Admit that Defendants never ga\.'e their explicit agreement and authorization for their
                     signature on any document to be tram,ferred electronically.
                         ADMn                                           DENY_X_

           Phintiff objects to Oefrndant's Request for Admission #11 for the following reason: The purpose

           •cif lhc question 1s unclear. Pursuant to paragraph 20 of the subject Deed of Trust. the Defendants
           did agree and authorize that the Note or a partial interest in the Note (together with the security
           in~trumcnl) may be sold one or more times without prior notice to the borrower. · Subject to said

           paragraph in the Deed of Trust, and without waiving its objections. Plaintiff denies Defendants'
                                                                                                                     i!
           Request for Admi~ion # l l.
                                                                                                                     i



               12.     Admit that the allonge is not permanently affixed to the Note.
                          ADMIT                                         DENY_X_

I                                                                                                              3
I          PLAl'NTIFF'S Rf-SPON% 10 DEFFNDANTS' ·"MENDED FIRST REQUEST FOR ADMISSIONS
I

~
i                                                                          Page 19 of 29 (incl. cert.)
~--- ----------------~----_J
                               Case 6:19-cv-01364-AA                Document 30         Filed 01/24/20 Page 23 of 34
                                     --   - - - -- - - -- - --- -- --- ------- ------    -- --- ----- ----------- ----------------------




                              Admit. that no prnof of ag,cncy is referenced or attached to the Note:,
    r--
                                AD~HT _ _                                                 DENY~X-
    0
    ~
    CX)

    ~
    °'
    }                  _     Admit that Plnintiff has il d~,,gnated document custodian who holds the original notes ·
                  14
    0
    '-
        0                    for Plaintiff.
    2
    0
    u                            A.DMlT_X_                                                DENY
    <)
        !l)
        C
        0
    u
    "'O

    ·-~ 15.                   Adrnit that Plaintiff failed        10   ~om.ply with at least one of lhe CQnditions procedcnt set
    ~         I              forth in paragX"rlph 22 of the recorded De.eel of Trust,. Document # 2006~008568.
                                 ADMIT__                                                  DENY ___X_


                  16.         Admit that Chase has collected insurance related to the disputed matter,
                                 ADMIT _ _                                                DENY __X_


                  17.         Admit that Plaintiff, in the process of collecting i1S own de~ sumeti.me4 ~ the
                             simple oamc ''CHASE.'"
                                  ADMIT_X_                                                DENY - -


                   18.         Admit that the property was not advertised in the Register-Guard.


                   PlaintHT objects to Defendant's Request for Admission #18 for the following reason~ (1) the

                   purpose of the question is unclear and irrelevant to the subject foreclosure matter.
                                                                                                                                                 !
                                                                                                                                                 i
                                                                                                                                                 l
                                                                                                                                                 I.
                                                                                                                                                 I
                   19.          Admit that this lo.wsuit was not authorized by the relevant Board(s) o f ~ -
                                                                                                                                                 l
                                   ADMIT _ _                                               DENY
                                                                                                   --  X
                                                                                                                                                 I
                                                                                                                                                 I
                                                                                                                                                 \
                                                                                                                                                 I
                   20.          .Admit lhat Plaintiff did not lend or risk its money.                                                            !
                                                                                                                                     4           f


              PLAfNTlff"S RESPONSE iO DEfENOAJ',:TS' AMENDED FIRST REQUF.ST FOR ADMlSSIONS
                                                                                                                                                 I!
                                                                                                                              •,'JP•••,,,.-••I




L
.


                           ___________· ~----------P_a_g_e_2_o_o_f_2_9_{_in_c_1_.-~-~-~--.~_:_t_,·._·_:_~_;~,j
                                                                                                                                    '.           I
                 Case 6:19-cv-01364-AA          Document 30         Filed 01/24/20       Page 24 of 34




                                                                     DENY _X __
                     AD~11T_


         21.       Adntit thal Plaintiff did m,t knd or risk its 1;rcd11..
                     ADMIT                                             l>ENY     X


         2:!.       Admit that ihe bcMfic:iary did not request a rcsoJution conference.:.
                      ,\DMIT                                         nr~NY .x
         Pfamtiff Jenk-.s this request ins.ofat 11s the Certificate of Compliance speaks for itself.


         23.        Admit that the C~rtifo::atc of Cc,mpliance (Exhibit J attached to the Complaint) was
                  r1ot recorded.
                      ADMlT_X_                                       DENY
         Plaintiff objects to Defendant's Request for Admission #23 for I.ht.:: following reason: (1) the

         Certificate of C-0mpliance is not required to be recorded in an Oregon St~tc: judicial foreclosure
         actJL'll- Subject to and vlithom wai\'ing said objection, Plaintiff admits that the Certificate of
         CQmplii.tnCC was not recorded.

                                                                                                               I
         24.       Admit that the Exhihtt 2 attached to the Complaint is a true and correct and complete       I.




                  copy of the original Note as of the date of filing of the Complaint, including all riders,
                  ~ignatures, stamps, allonges and any other ancillary materials.
                     ADMIT_X__                                       DENY


        Pfain:iff admits to Defendants' Request for Admission #24 noting the qualification that the

        copy of rhc Note ar-.ached to Plaintiff's Complaint has one (1) swirl mark on iL However, the

        original Note scanned in Plaintiffs system on or about March 10. 2015 shows there is a swirl

        mark and a buIIscyc s~rnp on the front page. Alf other aspects of the original Note. including


                                                                                                          s
    Pf.A[NrlFI   ·s R[SPO~SE TO DtfE?-:DAN ts· ,\!\iENDED FIRST REQUEST FOR ADMISSIONS


                                                                      Page 21 of 29 (incl. cert.)
i
----
                       Case 6:19-cv-01364-AA         Document 30        Filed 01/24/20    Page 25 of 34




               all riders, signatures? stumps. allonges. a.nd\lmy materials, an: the s.une as Exhibit 2 attached to
                h (",l'ffir,amL
               \,.e        1 •




                        Admit thnt Ptuintiff is tl'ying tn collect on the Note (Complaint,        1 24)   and also
        >.
        0.
        8              foreclose on the Property ((\1mplahit. ~126-28).
        io                 .ADMIT_X___                                    DENY
        u
        -g
        s
        i3
        >I

             1 HEREBY AFFIR.1\-i THAT THE ABOVE FACTUAL STATEMENTS ARE TRUE TO
             TUE BEST OF l\.'lY KNO\\'LEDGE AND BELIEF,.AND THAT l UNDERSTAND IT IS
             MADf.: FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR
             PERJURY.




                                                                  JPMo~lwt!
                                                                  By:          -/'C-+;,,,,.F---...J1-------

                                                                  Alicia Hernandez.

                                                                  Title: Authoriz.cd Signer




                                                                                                                      .,'l
        No. 15(·v 14566                                                                                                 J


                                                                                                                6

                          •   ~ ~ r: TO pc:rENOANTS' ~MENDED FtRST REQLr"cST FOR ADMISSJONS
I   .
        PLAIN11ff 'S ~f""•"~.:.          "" ·               .
I
l                                                                         Page 22 of 29 (incl. cert.)
                  Case 6:19-cv-01364-AA        Document 30      Filed 01/24/20   Page 26 of 34




r-..: 1   Dennis Raybould
          Diane Raybould
          P.O. Box241
          Florence, OR 97439
          (541) 997-1311




                    IN THE cmcmT COURT FOR THE STATE OF OREGON
                                IN AND FOR THE COUNTY OF LANE

          JPMORGAN CHASE BANK, NATIONAL                     )
          ASSOCIATION, its successors in interest and/or    )    No. 15CV14566
          assigns,                                          )
                                   Plaintiff,               )
                                                            )
                               v.                           )
                                                            )
          DIANE RAYBOULD; DENNIS RAYBOULD;                  )
          RELIANT FINANCIAL, JNC.; CITIBANK,                )
          NATIONAL ASSOCL\TION Successor by                 )
          Merger to Citibank (South Dakota), N.A.;          )
          DISCOVER BANK; CAPITAL ONE BANK                   )
          (USA), NATIONAL ASSOCIATION; BANK                 )
          OF AMERICA, NATIONAL ASSOCIATION                  )
          Successor by Merger to FIA Card Services,         )
          National Association; LVNV FUNDING, LLC;          )
          AMERICAN EXPRESS BANK, FSB; and                   )
          OCCUPANTS OF THE PREMISES,                        )
                                                            )
          Defendants;                                       )
                                               -------------)
                                                        )
          DIANE RAYBOULD; DENNIS RAYBOULD,              )
                                                        )
                                   Counter-Plaintiffs,  )
                                                        )
                            v.                          )
                                                        )
          JPMORGAN CHASE BANK, NATIONAL                 )
          ASSOCIATION, jts suxessors in interest and/or )
          Assigns,                                      )
                                                        )
                                   Counter-Defendant, )
                                                        )
                                                                                                 1


          DEFENDANTS' FIRST REQUEST FOR PRODUCTION OF DOCUMENTS



                                                                 Page 23 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 30   Filed 01/24/20   Page 27 of 34




              EXHIBIT E




                                       Page 24 of 29 (incl. cert.)
        Case 6:19-cv-01364-AA             Document 30         Filed 01/24/20       Page 28 of 34




for such refusal to produce, and identify the document in question with sufficient particularity that
it may be the subject of a motion to compel.
8.      Unless words or terms have been given a specific definition herein (e.g., "relating to" or
"document"), each wo.rd or tenn used herein shall be given its usual and customary dictionary
definition except where such words have specific custom and usage, in which event they shall be
interpreted in accordance with such usual custom and usage definition of which you are aware. As
used herein, "and" shall be construed to mean "or" and vice versa, and each singular shall be
construed to include its plural, and vice versa, where the effect of such construction. is to broaden
the request
9.      Each request seeks information available to Plaintiff, its attorneys or agents, and all persons
acting on their behalf. Accordingly, as used herein, the terms "Plaintiff", ''you" and ''your" also
in.elude P.laintiff's attorneys and agents, and all persons actiJJg on the.ir behalf.
10.     All documents should be produced complete with all exhibits, allonges, addenda and
attachments.
                                  REQUEST FOR PRODUCTION
l.      Produce the origin.al Note for inspection.
2.      A certified copy of the actual Note, notarized, showing the date the certified copy was
made and the name of the person who was in possession when the notary certified the copy.
3.      All corporate resolutions and other documents showing whether Linda J. Jones was Vice
President of Chase Bank USA, N.A. on September 27, 2011.
4.      All corporate resolutions, Power(s) of Attorney and other documents showing whether
Linda J. Jones was authorized to sign the Corporate Assignment (Lane County Recording# 2012-
007841).
5.      All documents _identifying the "good and valuable consideration" referred to in the
Corporate Assignment
6.     All other documents relating to the Corporate Assignment.
7.     All "General Ledger" accounting entries related to the disputed transaction, showing
changes to Assets, Liabilities and Owners' Equity.



                                                                                                        4
DEFENDANTS' FIRST REQUEST FOR PRODUCTION OF DOCUMENTS




                                                                 Page 25 of 29 (incl. cert.)
   Case 6:19-cv-01364-AA               Document 30               Filed 01/24/20     Page 29 of 34




                             ALDRIDGE PIT}~                      I
             Alaska • A:ro:ona • California • Florida • ~eorgt:1 • 1-fawaii • ldah4 • Nr;vad.a:
                    N~w M¢xico • :New Y,;,rk • Oi'egon •Texas• Utah • W.a~llingcon

March 14, 2017

Dennis Raybould
PO Box241
Florence, OR 97439

Re:
        Raybould, Diane & Dennis
        Case No.: l5CVl4566
        Our File: 000365-083715.001

Mr. Raybould:

Enclosed please find Plaintiffs .Response to your first Request for Production, as well as
production documents Bates labelled RAYBOULD00000 1 - 170.

Very truly yours,

Isl Bi"ett Weaver

Brett A. Weaver
Paralegal
(503) 345-9855
bweaver@aldridgcpite.com

Enclosures




                                           4-375 Jutland Drive
                                             P.O. Box 17933
                                        San Diego, CA 92177-0933
                                               {858} 750-7600
                                          w,....-w.aldridgcpile.com

                                                                      Page 26 of 29 (incl. cert.)
         Case 6:19-cv-01364-AA               Document 30          Filed 01/24/20        Page 30 of 34




t--.'.
0
t:!
00
t:!       1
°'
.;;
 c::
"@i       2
0
c...
  0       3
  >,
  c,_
  0
u         4
 0
~         5
0
u
-0
  C)
t.::::    6
·c:C)
>I        7

          8                      IN THE CIRCUIT COURT OF THE STATE OF OREGON

          9                                    FOR THE COUNTY OF LAi""ll'E

         IO   JP!v!ORGAN CHASE BANK, NATIONAL                        Case No. 15CV14566
              ASSOCIATION, ITS SUCCESSORS IN
         11   INTEREST AND/OR ASSIGNS,                               PLAINTIFF'S RESPONSES TO
                                                                     DEFENDANTS' FIRST REQUEST FOR
         12                    Plaintiff,                            .PRODUCTION OF DOCUMENTS

         13              V.

         14   DIANE RAYBOULD; DENNIS
              RAYBOULD; RELIANT FINANCIAL, INC.;
         15   CITIBANK, NATIONAL ASSOCIATION
              SUCCESSOR BY MERGER TO CITIBANK
         16   (SOl).T.H DAKOTA), N.A.; DISCOVER
              BANK; CAPITAL ONE BANK (USA),
         17   NATlONAL ASSOCIATION; BANK OF
              AMERICA, NATIONAL ASSOCIATION
         18   SUCCESSOR BY MERGER TO FIA CARD
              SERVICES, NATIONAL ASSOCIATION:;
         19   LVl\1V FUNDING, LLC; AMERICA.1."l
              EXPRESS._BA1'll(, FSB; AND OCCUPAJ.'TTS
         20   OF THE PREMISES,

         21                    DefendanlS.

         22
              PROPOUNDING PARTY:                  DEFENDAJ.~TS DIANE RA"YBOULD AND DENNIS
         23
              . RAYBOULD ("Defendants")
         14
              RESPONDING PARTY: JP.MORGAN CHASE BANK, NATIONAL ASSOCIATION, iTS
         25   SUC~SSORS IN INTEREST AND/OR ASSIGNS ("Plaintiff' or "Responding Party")

         26
              Page 1 -    PLAlNTIFF'S RESPONSES. TO DEfENDANTS" FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

                                                           Aldridge Pitc, LLJ>
                                                    111 SW Columoia S1n:ct, Sui1c 950
                                                          Portlnnd. OR 97201
                                                            (&58) 750-7~00




                                                                      Page 27 of 29 (incl. cert.)
            Case 6:19-cv-01364-AA            Document 30              Filed 01/24/20    Page 31 of 34




['
0
c::i
"°
c::i    1                              RESPONSES TO REQUEST _FOR PRODUCTION
°'co
 c::    2     REQUEST FOR PRODUCTION NO. 1: .Produce the original Note for inspection.
:§
0       3     RESPONSE TO REQUEST FOR PRODUCTION NO. l: Plaintiff's counsel is in the process
'-
 0
 >-,
 0.

u
 0
        4     of obtaining tbe original Note from Plaintiff, and agrees to make it available for inspection
u
 ~0     5     between the parties at a mutually agreeable time and location_
u
-0
 <!)
t::     6     REQUEST FOR PRODUCTION NO. 2: A ceitilled copy of the actual Note, not~cd,
·:::
 <!)

>I      7     showing the date the certified copy was made and the name of tbe person who· was in possession

        8     when the notary certified the copy.
        9     RESPONSE TO REQUEST FOR PRODUCTION NO. 2: PJaintiff objects to this r~quest as

       l0     unduly burdensome, and seeking documents that arc irrelevant or that          ,,,m   not lead to the

       11     discovery of admissible evidence. Subject to and without waiving these objections, Plaintiff

       12     produces a copy of the Note.

       13     REOUEST FOR PRODUCTION NO. 3: All Corporate resolutions and other documents

       14     showing whether Linda J. Jones was Vice President of Chase Bank USA, N.A. on September 27,

       15     2011.
       16     RESPONSE TO REQUEST FOR PRODUCTION NO. 3: Plaintiff objects to this request as
       17     overly broad, unduly burdensome, vag\1e, harassing, and seeking documents tl1at are irrclevµnt or

       18     that will not lead to the discovery of ad\nissible evidence.
                                                •       J
                                                        I

       19     REQUEST FOR PRODUCTION NO. 4: All corporate resolutions, Power(s) of Attorney and
       20     other documents showing whether 11.inda J. Jones was authorized to sign the Corporate
                                                        i
       2i     Assignment (Lane County Recording #;2012-00784 l).
                                                        I
                                                        I
       22    RESPONSE TO REQUEST FOR P~ODUCTION NO. 4: Plaintiff objects to this request as
                                                        I

       23
                                                        .
             overly broad, unduly burdensome, vagi.ie, harassing, and seeking documents that are irrelevant or

       24     that will not lead to the discovery of adJ,uissible evidence.

       is    REQUEST- FOR PRODUCTION NQ_. 5: All document~ identifying the ''good and valuable
       26    consideration" referred to in the .Corj)or~te Assignment.

             P;ig~ 4 -   PLAINTIFFS RESPONSES TO DEFENDA~s· FIR$T REQUESr FOR PRODUCTION OF DOCUMENTS

                                                           1\ldri<l~c Pile. LLP
                                                     111 SW Columbfo Sneer, Suite 950
                                                           Portland.OR.97201
                                                             (858) 750-7600



                                                                         Page 28 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 30   Filed 01/24/20   Page 32 of 34




                                      Page 29 of 29 (incl. cert.)
          Case 6:19-cv-01364-AA         Document 30        Filed 01/24/20   Page 33 of 34




                              CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the date last written below, a true and correct copy of this
document was furnished via facsimile and/or U.S. mail and/or email to:

               JPMorgan Chase Bank, N.A.
               c/o KEVIN H. KONO, OSB #023528
               c/o ASHLEE AGUIAR, OSB #171940
               Davis Wright Tremaine LLP
               1300 S.W. Fifth Avenue, Suite 2400
               Portland, Oregon 97201-5610

               JPMorgan Chase Bank, N.A.
               c/o FREDERICK B. BURNSIDE, OSB #096617
               920 Fifth Avenue, Suite 3300
               Seattle, Washington 98104-1610

               Rushmore Loan Management Services, LLC.
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201

               US Bank N.A. Not in its Individual
               Capacity but Solely as Trustee for the
               RMAC Trust, Series 2016-CTT, whose
               address is 60 Livingston Avenue, St. Paul
               MN 55107-2292
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201



DATED: January 23, 2020               /~~(!µ       Dennis Raybo cl




REQUEST FOR JUDICIAL NOTICE                                       3
IN SUPPORT OF OPPOSITION TO [10] CHASE'S MOTION TO DISMISS AND [24]
RUSHMORE'S AND U.S. BANK'S MOTION TO DISMISS
                                              Case 6:19-cv-01364-AA                     Document 30            Filed 01/24/20   Page 34 of 34
   PRESS




.. ·.. , . . __ _P_RIIOIRITY MAIL 2-DAY ®                                      .• -
                                                                                                                                ~FROM:
                                                                             0 Lb.7.70 Oz
                 i                                                                    1006
                Ii       · EXPEOTED DELIVERY DAV:_ 01/25/20                                                                               Denni~ Raybould · ·
                 I .




         Pl
                                                                                                                                          P.O. Box 241
                                                                         IC027I, ·.                                                      · Florence, OR Q7431: -.
                       ' SHIP
                         · TO:                                                              .   j

                 i             405 E 8TH AVE
               :i            · EUGENE OR 97401-2706

                                         -------------
                                 . USPS TJ~ACKING®NUMBER

                'i
              l
         "Date1-
         •USPi
           inter!
                             1111 •· 111 · 1                    1111 I                                                                                      TO:
         • Limi1.__ _95_o_5_51210            0867 0023 4605 58
     .           !.1                     -
   -.: · .• Pick uf:.1   avauaun:;,·•·

     · ■   Order supplies online.*
      . •- When used internationally, a customs                                                      To schedule free .
                                                                                                     Package Pickup,
       ···declaration 18:bel may l:>e required.                     •';tf·

                                                                                                    scan the QR code.
                                                                     .   ~
                                                                                                                                                 Clerk ·
         . * Domestic o·nly
                                                  '<::t
                                                                    lift
                                                                         J
                                                                                                                                                 u.s.o.c.
                                                     l
                                                      'l.                                                                                       · 405 E. 8th Ave. · -··
                                                     \e-~   ,).t~     ~'.-




     l lllll II llllllllllllll II IIII
            ·PS000010O0014
                                                EP14F Oct 2018
                                                OD: 121/2 x 91/2                                    USPS.COM/PICKUP
                                                                                                                                                 Eugene, OR 97-401 ··
